Citation Nr: 0211192	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as the result of exposure to Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as the result of exposure to Agent 
Orange.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder, to include stomach ulcers.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

5.  Entitlement to an original rating greater than 30 percent 
for post-traumatic stress disorder.

6.  Entitlement to an effective date earlier than September 
20, 1995, for the assignment of a 10 percent disability 
rating for neurological residuals of a fracture of the right 
wrist.

(The issue of entitlement to an increased evaluation for 
neurological residuals of a fracture of the right wrist, 
currently evaluated as 10 percent disabling, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to May 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
evaluation for neurological residuals of a fracture of the 
right wrist; denied service connection for a skin condition 
claimed as a result of exposure to herbicides; and found that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for back and 
stomach conditions.  This appeal also arises from a June 1996 
rating decision which denied service connection for a lung 
condition claimed as the result of exposure to Agent Orange.  
This appeal further arises from an October 1997 rating 
decision which established service connection for post-
traumatic stress disorder and assigned a 10 percent 
disability rating; and which also established an increased 
disability rating of 10 percent for the veteran's right wrist 
disability and assigned an effective date of September 20, 
1995, for that increase.

The veteran established entitlement to an increased rating of 
10 percent for his wrist disability by means of an October 
1997 rating decision.  The veteran also established 
entitlement to an increased rating of 30 percent for post-
traumatic stress disorder by means of a February 2002 rating 
decision.  However, as those grants do not represent total 
grants of benefits sought on appeal, the claims for increase 
remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

These claims were previously before the Board and were the 
subject of a June 2000 remand which sought to the develop the 
evidence.  That action has been completed and these claims 
are again before the Board.

The veteran's claim of entitlement to an increased rating for 
neurological residuals of a fracture of the right wrist, 
currently evaluated as 10 percent disabling, will be the 
subject of a later decision.  The Board is undertaking 
additional development on the issue of entitlement to an 
increased evaluation for neurological residuals of a fracture 
of the right wrist, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When that action is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing that issue.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claims.

2.  The evidence does not show that any current lung disorder 
was incurred in or aggravated by service, is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service, or is the result of exposure to Agent 
Orange

3.  The April 1994 rating decision which denied service 
connection for a skin condition, claimed as the result of 
exposure to Agent Orange, is final.

4.  The evidence submitted subsequent to the April 1994 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a skin condition, claimed as the result of 
exposure to Agent Orange.

5.  The November 1988 rating decision which denied service 
connection for a stomach disorder is final.

6.  The evidence submitted subsequent to the November 1988 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a stomach disorder, to include stomach ulcers.

7.  The August 1972 rating decision which denied service 
connection for a back disorder is final.

8.  The evidence submitted subsequent to the August 1972 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a back disorder.

9.  The evidence shows that during the time for which service 
connection has been established for post-traumatic stress 
disorder, the veteran's post-traumatic stress disorder has 
been productive of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and has resulted in such reduction in initiative, 
flexibility, efficiency, and reliability as to produce 
definite industrial impairment.

10.  The evidence shows that during the time for which 
service connection has been established for post-traumatic 
stress disorder that the veteran's post-traumatic stress 
disorder has been productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events)

11.  The evidence does not show that prior to September 20, 
1995, there was a factually ascertainable increased in 
disability of the veteran's right wrist to a compensable 
level of disability because the evidence prior to that date 
and subsequent to the January 25, 1990, Board decision, does 
not show mild incomplete paralysis of the ulnar nerve.



CONCLUSIONS OF LAW

1.  A lung disorder is not shown to have been incurred in or 
aggravated by service, to be proximately due to or the result 
of a disease or injury incurred in or aggravated by service, 
or to be the result of exposure to Agent Orange.  38 U.S.C.A. 
§§ 1110, 1153, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306,, 3.307, 3.309, 3.310 (2001).

2.  The April 1994 rating decision which denied service 
connection for a skin disorder, claimed as the result of 
exposure to herbicides, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (2001).

3.  The evidence received subsequent to the April 1994 rating 
decision is not new and material and does not serve to reopen 
the veteran's claim of entitlement to service connection for 
a skin disorder, claimed as the result of exposure to Agent 
Orange.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

4.  The November 1988 rating decision which denied service 
connection for a stomach disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (2001).

5.  The evidence received subsequent to the November 1988 
rating decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for a stomach disorder, to include stomach ulcers.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).

6.  The August 1972 rating decision which denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (2001).

7.  The evidence received subsequent to the August 1972 
rating decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2001).

8.  The criteria for an original rating greater than 30 
percent for post-traumatic stress disorder are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9411 (2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

9.  The criteria for entitlement to an effective date earlier 
than September 20, 1995, for the assignment of a 10 percent 
disability rating for neurological residuals of a fracture of 
the right wrist are not met.  38 U.S.C.A. § 5110 (1991); 
38 C.F.R. § 3.102, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the RO rating decisions issued regarding the 
claim.  The veteran has also been informed of the pertinent 
provisions of the VCAA by means of the March 2002 
supplemental statement of the case.  Furthermore, the veteran 
stated in a March 2002 letter that he wished to have his case 
forwarded to the Board and that he had stated his case 
completely.  The Board finds that the veteran has stated his 
desire to not submit any additional evidence or to have the 
evidence further developed and that his claims are therefore 
ready for review.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

I.  Entitlement to service connection for a lung disorder, 
claimed as the result of exposure to Agent Orange.

The veteran contends that he has incurred a lung disorder as 
the result of exposure to Agent Orange in service and that 
service connection for that lung disorder is warranted.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (emphasis added).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for:  
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone cancer; breast cancer; female reproductive cancers; 
urinary bladder cancer; renal cancer; testicular cancer; 
leukemia; abnormal sperm parameters and infertility; 
Parkinson's disease; chronic persistent peripheral 
neuropathy; lipid and lipoprotein disorders; gastrointestinal 
and digestive disease (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tract tumors; brain tumors; amyloidosis; 
and, any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 
2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

A January 24, 1968, service medical report shows that the 
veteran complained of chest pain locally that did not 
radiate.  His throat was grossly inflamed.  He had a non-
productive cough.

A February 28, 1968, service medical report shows that the 
veteran was seen with complaints of tightness in the chest 
and pain when taking a deep breath.  He was coughing up a lot 
of mucous which was yellow-green.

The veteran's May 17, 1968, service report of medical history 
completed in conjunction with separation from service shows 
that he claimed that he had, or had previously had, shortness 
of breath.  The examiner did not find any lung disorders to 
be present.

A March 10, 1987, West Virginia Agent Orange Assistance 
Program examination shows that the veteran's lungs were clear 
to auscultation and percussion in all fields.  The examiner 
provided an impression of mild to moderate chronic reactive 
airway disease by history.  This appeared to be more 
pulmonary reactive airway as opposed to cardiac asthma.  It 
appeared to be exacerbated with exertion.  The veteran was 
apparently not on bronchodilator therapy.

A February 15, 1988, private radiology report shows that the 
veteran's lungs were free of active infiltrates.  Accentuated 
interstitial lung markings were seen compatible with chronic 
interstitial lung disease such as simple pneumoconiosis.  
Correlation with clinical occupational history was suggested.

A March 21, 1989, private tuberculosis clinic report shows 
that the veteran gave a history of influenza, pneumonia, and 
pleurisy.  He had a positive reaction, but was asymptomatic 
although he did smoke.  His chest was clear.  Chest X-ray was 
normal.  The examiner diagnosed tuberculosis infection with 
disease.

A January 8, 1994, private radiology report of chest X-rays 
shows that the lungs were clear.  A September 19, 1994, 
private radiology report of chest X-rays shows that the lungs 
were clear.

A November 30, 1994, private medical report shows that the 
veteran had a tight chest and was coughing up yellow stuff.  
Chest examination found wheezy rhonchi in both lungs.  A 
December 1, 1994, VA medical report shows that the veteran 
was seen with flu-like symptoms.  His chest was clear on 
examination.  A January 24, 1995, VA radiology report of X-
rays of the veteran's chest found a "radiographically normal 
chest."

A March 22, 1995, private medical report shows that the 
veteran was seen for shortness of breath.  Chest examination 
found wheezy rhonchi in both lungs.  The examiner diagnosed 
chronic obstructive pulmonary disease.

An April 27, 1995, VA medical report shows that the veteran 
had recently been put on Ipratropium puffer for his breathing 
problem by a private physician.  There was nothing available 
on the chart indicating any breathing problem but the veteran 
stated that he had been told that he had emphysema.  The 
assessment was a history of chronic obstructive pulmonary 
disease.

A July 28, 1995, private medical report shows that the 
veteran was using an Atrovent MDI inhaler for his chronic 
obstructive pulmonary disease.  A January 25, 1996, VA 
medical report shows that the veteran was treated for an 
upper respiratory infection.  A March 5, 1996, private chest 
X-ray found no evidence of infiltrates, effusions, or 
pneumothorax.  The impression was "normal chest."

At a January 6, 1997, hearing, the veteran stated that a 
Doctor Michael Kostenko of the Kofield Medical Center had 
stated that his lung disorder was related to herbicide 
exposure.  The veteran stated that he had "brown lung" and 
was on inhalers.

A March 14, 1997, VA medical report shows that the veteran 
complained of shortness of breath and fatigue.  He was unable 
to exert energy because of shortness of breath.  The 
shortness of breath would last up to two to three hours and 
went away with rest.  X-rays of the chest found a 
radiographically normal chest.  The diagnosis was "chest 
pain-doubt cardiac."

A March 31, 1997, VA pulmonary function test found normal 
spirometry, normal lung volumes, mildly reduced diffusion 
capacity, and mild hypoxemia due to ventilation-perfusion 
abnormalities.  The report notes that the inspiratory loop 
portion of loop volume was subnormal due to poor effort.

A May 13, 1998, VA medical report shows that the veteran had 
a history of chest pain with sweating and shortness of 
breath, the last time for 30 to 40 minutes.  His chest was 
clear to auscultation.  There was no reproducible chest pain.

An October 6, 1998, VA radiology report of an X-ray of the 
chest found no abnormality of the lungs, heart, or 
mediastinum.  The examiner provided an impression of a 
radiographically normal chest.  A December 5, 1998, VA 
medical report shows a diagnosis of chronic obstructive 
pulmonary disease and that the veteran was still smoking.  An 
April 21, 1999, VA medical report shows that the veteran was 
still smoking and was not interested in a cessation class.  
He was diagnosed with chronic obstructive pulmonary disease.

A private discharge summary for a hospitalization from 
October 13, 1999, to October 15, 1999, shows that the veteran 
was treated for acute bronchitis and for chest pain which had 
resolved.  The chest pain was attributed to a lawn mower that 
had flipped onto his chest.  The chest X-ray showed 
bronchitis.  The X-ray was essentially the same as a May 1995 
study and showed no active recent cardiopulmonary disease.  
He received Azmacort, Atrovent, and nebulizer treatments.

A November 8, 1999, VA medical report shows that the veteran 
was diagnosed with acute bronchitis and chronic obstructive 
pulmonary disease.  He was given a course of antibiotics and 
was on Atrovent and Proventil puffs.

At a November 30, 1999, hearing, the veteran stated that he 
had a chronic lung disorder and was on two different 
inhalers.  He was on a nebulizer four times a day for his 
breathing problem.  He said that he had been told by doctors 
that his condition was related to service in Vietnam.

A March 9, 2001, VA medical report notes that the veteran had 
a cough for three weeks that was getting worse and was 
productive.  He had increased shortness of breath.  He was 
already using inhalers for chronic obstructive pulmonary 
disease.  The examiner diagnosed acute bronchitis and chronic 
obstructive pulmonary disease.

An August 16, 2001, VA medical report notes an assessment of 
chronic obstructive pulmonary disease, but found that the 
lungs were clear.  Respirations were even and non-labored.  
The veteran was advised to stop smoking.

The evidence does not show that the veteran was diagnosed 
with any chronic lung disorder in service.  The evidence also 
does not show any competent medical evidence demonstrating 
that any current lung disorder was incurred in or aggravated 
by service, is proximately due to or the result of any 
disease or injury incurred in or aggravated by service, or is 
the result of exposure to herbicides.

The veteran has stated that private physicians have told him 
that his lung disorder was the result of exposure to 
herbicides in Vietnam.  However, the records obtained from 
the only private physician the veteran has named that 
allegedly told him this do not support the veteran's 
contentions.  Although the veteran relates a lung disorder to 
exposure to herbicides in service, the Board notes that lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The competent medical evidence of record does not show that 
any current lung disorder was incurred in or aggravated by 
service, is proximately due to or the result of any disease 
or injury incurred in or aggravated by service, or is the 
result of exposure to herbicides in service.  The evidence 
does not show that the veteran has a respiratory cancer or 
any other disorder which is a presumptive disorder for 
veteran's who were exposed to herbicides in service.

Accordingly, the Board finds that a lung disorder is not 
shown to have been incurred in or aggravated by service, to 
be proximately due to or the result of a disease or injury 
incurred in or aggravated by service, or to be the result of 
exposure to Agent Orange.  The preponderance of the evidence 
is against the veteran's claim and service connection for a 
lung disorder, claimed as the result of exposure to Agent 
Orange, is denied.  38 U.S.C.A. §§ 1110, 1153, 5103A; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306,, 3.307, 3.309, 
3.310.


II.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a skin 
disorder, claimed as the result of exposure to Agent Orange; 
entitlement to service connection for a stomach disorder, to 
include stomach ulcers; or entitlement to service connection 
for a back disorder.

The veteran contends that new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a skin disorder, claimed as the result of 
exposure to Agent Orange; entitlement to service connection 
for a stomach disorder, to include stomach ulcers; and 
entitlement to service connection for a back disorder.  After 
a review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claims 
are not reopened and the benefits sought on appeal with 
regard to those claims remain denied.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2001).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The Board recognizes that the regulation regarding new and 
material evidence has been amended, effective August 29, 
2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  However, 
that regulatory amendment applies only for claims filed on or 
after August 29, 2001.  The veteran's claim to reopen his 
claim of entitlement to service connection for hepatitis was 
received prior to August 29, 2001.  Therefore, the regulatory 
amendment does not apply to consideration of this case.  The 
Board will consider the claim under the version of 38 C.F.R. 
§ 3.156(a) set forth above.

A two-step analysis is conducted on appeals attempting to 
reopen a finally denied claim.  The Board must first 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted to 
reopen the claim, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); see also Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203, 206 (1999).

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110; 38 C.F.R. §§ 3.303, 3.304.  Disability which is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310.  Service connection may also 
be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Arthritis, malignant tumors, and peptic (gastric or duodenal) 
ulcers are chronic diseases with a presumptive period of one 
year.  38 C.F.R. §§ 3.307, 3.309.

The criteria for the establishment of service connection 
based on a claim of exposure to Agent Orange are recited 
above in Section I.

A.  A Skin Disorder, Claimed as the Result of Exposure to 
Agent Orange.

The Board notes that the veteran did not perfect an appeal of 
April 1994 rating decision denial of his claim of entitlement 
to service connection for a skin disorder, claimed as the 
result of exposure to Agent Orange.  That rating decision is 
final.  38 U.S.C.A. § 7105.  Therefore, pursuant to the 
Court's holding in Evans v. Brown, 9 Vet. App. 273 (1996), 
the Board will consider whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a skin disorder, claimed as the result of 
exposure to Agent Orange, subsequent to the April 1994 rating 
decision.

In order to produce evidence which bears directly and 
substantially upon his claim such that it must be considered 
to fairly decide the merits of that claim, the claimant must 
produce evidence, which in conjunction with the evidence 
already of record, shows that a skin disorder was incurred in 
or aggravated by his service, is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service, or is the result of exposure to herbicides in 
service.  The Board finds that there is no new evidence of 
record which shows that connection.

The new evidence received subsequent to the April 1994 rating 
decision consists of VA and private medical records, the 
transcript of a personal hearing, and claims statements 
submitted by the claimant.  The veteran has also submitted 
duplicate copies of previously considered medical records 
which are not considered new evidence.

The claimant has submitted VA and private medical records 
which are new as they were not previously before the Board.  
These records relate to the current treatment of the 
claimant's skin disorders.  However, those medical reports do 
not provide evidence which shows that any current skin 
disorder was incurred in or aggravated by service, is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, or any current skin 
disorder is the result of exposure to herbicides in service 
or may be presumed to be the result of exposure to herbicides 
in service.

Therefore, the Board finds that the medical evidence 
submitted subsequent to the April 1994 rating decision, while 
in some part new, is not material because it does not bear 
directly and substantially on the specific matter of the 
claim, as it does not provide evidence that any current skin 
disorder is related to his service.  Such a showing would be 
required in order for the evidence to bear directly and 
substantially upon the claim such that the evidence would be 
so significant that it must be considered to fairly decide 
the merits of the claim.

The claimant, in his claims statements, contends that his 
current skin disorder is related to exposure to Agent Orange 
during his service.  However, he has not provided competent 
medical evidence which verifies that assertion.  These 
statements relating to his claim are essentially the same as 
assertions the claimant made in connection with the prior 
claim, and therefore are cumulative and do not constitute new 
evidence.

Furthermore, where a claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Lay persons are not qualified to 
render a medical opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
claimant simply has not submitted competent medical evidence 
which shows that his current skin disorder was incurred in or 
aggravated by service, is proximately due to or the result of 
any disease or injury incurred in or aggravated by service, 
or is the result of exposure to herbicides or may be presumed 
the result of exposure to herbicides.  Therefore, the claims 
statements are not material as they do not bear directly and 
substantially upon the claim such that they must be 
considered in order to fairly decide the merits of the claim.

In short, the claimant has produced no competent medical 
evidence relating his skin disorder to his service in any 
way.  Such evidence would be required in order for any new 
evidence to be material.  Accordingly, the Board finds that 
new and material evidence has not been received to reopen the 
claim of entitlement to service connection for a skin 
disorder, claimed as the result of exposure to Agent Orange, 
and that claim is not reopened.

B.  A Stomach Disorder, to Include Stomach Ulcers.

The Board notes that the veteran did not perfect an appeal of 
the November 1988 rating decision denial of his claim of 
entitlement to service connection for a stomach disorder.  
That rating decision is final.  38 U.S.C.A. § 7105.  
Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a stomach disorder 
subsequent to the November 1988 rating decision.

In order to produce evidence which bears directly and 
substantially upon his claim such that it must be considered 
to fairly decide the merits of that claim, the claimant must 
produce evidence, which in conjunction with the evidence 
already of record, shows that a stomach disorder was incurred 
in or aggravated by his service, is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service, or that a peptic ulcer manifested to a compensable 
degree within one year following his separation from service.  
The Board finds that there is no new evidence of record which 
shows that connection.

The new evidence received subsequent to the November 1988 
rating decision consists of VA and private medical records, 
the transcript of a personal hearing, and claims statements 
submitted by the claimant.  The veteran has also submitted 
duplicate copies of VA and private medical records which are 
not considered new evidence.

The claimant has submitted VA and private medical records 
which are new as they were not previously before the Board.  
These records relate to the treatment of the claimant's 
stomach disorder.  However, those medical reports do not 
provide evidence which shows that any current stomach 
disorder was incurred in or aggravated by service, is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, or that a peptic ulcer 
manifested to a compensable degree within one year following 
the veteran's separation from service.  Therefore, the Board 
finds that the medical evidence submitted subsequent to the 
November 1988 rating decision, while in some part new, is not 
material because it does not bear directly and substantially 
on the specific matter of the claim, as it does not provide 
evidence that any current stomach disorder is related to his 
service.  Such a showing would be required in order for the 
evidence to bear directly and substantially upon the claim 
such that the evidence would be so significant that it must 
be considered to fairly decide the merits of the claim.

The veteran, in his claims statements, contends that his 
current stomach disorder is related to his service.  However, 
he has not provided competent medical evidence which verifies 
that any current stomach disorder was incurred in or 
aggravated by service, is proximately due to or the result of 
any disease or injury incurred in or aggravated by service, 
or that a peptic ulcer manifested to a compensable degree 
within one year following his separation from service.  These 
statements relating to his claim are essentially the same as 
assertions the claimant made in connection with the prior 
claim, and therefore are cumulative and do not constitute new 
evidence.

Furthermore, where a claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Lay persons are not qualified to 
render a medical opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
claimant simply has not submitted competent medical evidence 
which shows that his current stomach disorder was incurred in 
or aggravated by service, is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service, or that a peptic ulcer manifested to a compensable 
degree within one year following his separation from service.  
Therefore, the claims statements are not material as they do 
not bear directly and substantially upon the claim such that 
they must be considered in order to fairly decide the merits 
of the claim.

The Board finds that the claimant has not submitted evidence 
which shows that any current stomach disorder was incurred in 
or aggravated by active service, is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service, or that any peptic ulcer manifested to a compensable 
degree within one year following his separation from service.  
In short, the claimant has produced no competent medical 
evidence relating any stomach disorder to his service in any 
way.  Such evidence would be required in order for any new 
evidence to be material.  Accordingly, the Board finds that 
new and material evidence has not been received to reopen the 
claim of entitlement to service connection for a stomach 
disorder, to include stomach ulcers, and that claim is not 
reopened.

C.  A Back Disorder.

The Board notes that the veteran did not perfect an appeal of 
the August 1972 rating decision denial of his claim of 
entitlement to service connection for a back disorder.  That 
rating decision is final.  38 U.S.C.A. § 7105.  Therefore, 
pursuant to the Court's holding in Evans v. Brown, 9 Vet. 
App. 273 (1996), the Board will consider whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder 
subsequent to the August 1972 rating decision.

In order to produce evidence which bears directly and 
substantially upon his claim such that it must be considered 
to fairly decide the merits of that claim, the claimant must 
produce evidence, which in conjunction with the evidence 
already of record, shows that a back disorder was incurred in 
or aggravated by his service, is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service, or that arthritis of the back manifested to a 
compensable degree within one year following his separation 
from service.  The Board finds that there is no new evidence 
of record which shows that connection.

The new evidence received subsequent to the August 1972 
rating decision consists of VA and private medical records, 
the transcript of a personal hearing, and claims statements 
submitted by the claimant.

The claimant has submitted VA and private medical records 
which are new as they were not previously before the Board.  
These records relate to the current complaints of and 
treatment for the claimant's back condition.  However, those 
medical reports do not provide evidence which shows that any 
current back disorder was incurred in or aggravated by 
service, is proximately due to or the result of any disease 
or injury incurred in or aggravated by service, or that 
arthritis of the back manifested to a compensable degree 
within one year following the veteran's separation from 
service.  Therefore, the Board finds that the medical 
evidence submitted subsequent to the August 1972 rating 
decision, while in some part new, is not material because it 
does not bear directly and substantially on the specific 
matter of the claim, as it does not provide evidence that any 
current back disorder is related to his service.  Such a 
showing would be required in order for the evidence to bear 
directly and substantially upon the claim such that the 
evidence would be so significant that it must be considered 
to fairly decide the merits of the claim.

The claimant, in his claims statements, contends that his 
current back disorder is related to his service.  However, he 
has not provided competent medical evidence which verifies 
that any current back disorder was incurred in or aggravated 
by service, is proximately due to or the result of any 
disease or injury incurred in or aggravated by service, or 
that arthritis of the back manifested to a compensable degree 
within one year following his separation from service.  These 
statements relating to his claim are essentially the same as 
assertions the claimant made in connection with the prior 
claim, and therefore are cumulative and do not constitute new 
evidence.

Furthermore, where a claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Lay persons are not qualified to 
render a medical opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
claimant simply has not submitted competent medical evidence 
which shows that any current back disorder was incurred in or 
aggravated by service, is proximately due to or the result of 
any disease or injury incurred in or aggravated by service, 
or that arthritis of the back manifested to a compensable 
degree within one year following his separation from service.  
Therefore, the claims statements are not material as they do 
not bear directly and substantially upon the claim such that 
they must be considered in order to fairly decide the merits 
of the claim.

The Board finds that the claimant has not submitted evidence 
which shows that any current back disorder was incurred in or 
aggravated by active service, is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service, or that arthritis of the back manifested to a 
compensable degree within one year following his separation 
from service.  In short, the claimant has produced no 
competent medical evidence relating any back disorder to his 
service in any way.  Such evidence would be required in order 
for any new evidence to be material.  Accordingly, the Board 
finds that new and material evidence has not been received to 
reopen the claim of entitlement to service connection for a 
back disorder and that claim is not reopened.


III.  Entitlement to an original rating greater than 30 
percent for post-traumatic stress disorder.

The veteran contends that his post-traumatic stress disorder 
is more severe than currently evaluated and warrants an 
original rating greater than 30 percent.  After a review of 
the record, the Board finds that the veteran's contentions 
are not supported by the evidence, and his claim is denied.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130.  Under those criteria, a rating of 50 percent is 
warranted where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 30 percent is warranted where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
a 50 percent rating for post-traumatic stress disorder 
contemplated that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of the psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 30 percent rating contemplated definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

The VA General Counsel has held that The word "definite," 
as used in 38 C.F.R. § 4.132 to describe a 30-percent degree 
of disability for purposes of rating claims based on certain 
mental disorders, should be construed to mean "distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large."  V.A.O.G.C. Prec. 9-93 
(Nov. 11, 1993); 59 Fed. Reg. 4752 (1994).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

The veteran established entitlement to service connection for 
post-traumatic stress disorder by means of an October 1997 
rating decision which assigned an effective date of September 
20, 1995, the date of the veteran's claim for service 
connection, and which assigned a 10 percent rating.  

The veteran established entitlement to an increased rating of 
30 percent for post-traumatic stress disorder by means of a 
February 2002 rating decision.  However, as that grant does 
not represent a total grant of benefits sought on appeal, the 
claim for increase remain before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  The Court also indicated that in the case 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of "staged 
ratings" as enunciated by the Court in Fenderson, would be 
appropriate.  However, the 30 percent rating has been in 
effect since the effective date of service connection for 
post-traumatic stress disorder, and at no time has it been 
medically demonstrated that this disability has warranted any 
higher rating.

A VA discharge summary for a hospitalization from May 20, 
1996, to May 23, 1996, shows that the veteran was diagnosed 
with chronic post-traumatic stress disorder.  He voluntarily 
sought admission.  He had complaints of chronic irritability 
and mood swings.  He had historically taken lithium.  He 
claimed periods of forgetfulness, especially when driving.  
He had periods of isolation lasting three to four days.  When 
he felt something was not right, he would not venture out for 
fear something bad would happen.  The veteran denied 
hallucinations.  He denied current or past history of suicide 
attempts or urges.  He denied homicidal ideation.  

A May 21, 1996, VA medical report shows that the veteran had 
flashbacks, nightmares, irritability, insomnia, and isolation 
related to his Vietnam experience.  The veteran also had 
feelings of survivor guilt.  That examiner assigned the 
veteran a global assessment of functioning of 41 which 
represented "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."

A June 7, 1996, VA medical report shows that the veteran was 
doing fairly well.  He was less irritable and less depressed, 
but still having intrusive thoughts and nightmares about his 
war experience.  He was quite inactive and kept to himself 
mostly.  He still had difficulty sleeping.

A February 7, 1997, VA post-traumatic stress disorder 
examination shows that the veteran had been married on four 
occasions and had three divorces.  His fourth marriage was 
still current.  He had one child.  The veteran indicated that 
he was frustrated because he was unable to work.  He stated 
that he did not sleep well.  He was very nervous and 
frustrated.  His appetite was poor.  He did not eat until 
evening and then ate continuously through the night.  He 
paced the floor and watched television.  His libido was poor 
due to loss of interest.  The veteran was casually groomed 
and slightly overweight.  He was candid and polite and 
answered all questions readily.  His motor activity and gait 
were normal.  His eye contact was alert.  His quality of 
speech was normal and relevant.  He was oriented to person, 
place, and time.  His memory was intact.  His mood was 
euthymic and his affect was broad.  He reported past suicidal 
ideation.  He denied current suicidal or homicidal ideation.  
He denied any psychotic symptoms.  His impulse control 
appeared to be contained.  Insight and judgment appeared to 
be fair.  He reported suffering from insomnia.  He appeared 
competent to handle any funds.  The examiners diagnosed 
recurrent moderate major depression; post-traumatic stress 
disorder; and anxiety disorder, not otherwise specified.

A June 8, 1998, VA medical report shows that the veteran had 
been feeling down and depressed for the past six months, 
because he was not able to do things due to physical 
limitations.  His post-traumatic stress disorder symptoms 
were aggravated by inactivity.  The veteran stated that he 
was tense and anxious most of the time.  He reported 
decreased sleep with only two to three hours of sleep per 
night, and decreased appetite.  There was no evidence of any 
psychotic symptoms.  Mental status examination found the 
veteran fairly groomed and dressed.  He was oriented to 
person, place, and time.  He maintained fair eye contact.  
His speech had normal tone and rate.  His mood was rather 
dysphoric with appropriate affect.  No thought disorder was 
elicited.  No delusions or hallucinations were elicited.  He 
denied any active suicidal or homicidal ideation.  Memory and 
recall were fair.  Insight and judgment were intact.  The 
examiner diagnosed mild to moderate post-traumatic stress 
disorder and a mood disorder secondary to medical conditions.  
The examiner provided a global assessment of functioning of 
60.

A July 20, 1998, VA medical report shows that the veteran was 
fine as long as he was by himself, but that a crowd caused 
him to get nervous and depressed.  He was working on his yard 
and was trying to build a fence around his place.  That made 
him feel better.  He denied other vegetative symptoms or 
psychotic symptoms.  Mental status examination found him 
fairly well related.  His speech was or normal tone and rate.  
His mood was slightly anxious with appropriate affect.  No 
thought disorder, delusions, or hallucinations were elicited.  
He denied any active suicidal or homicidal ideation.  Memory 
and recall were fair.  Insight and judgment were intact.  The 
examiner diagnosed mild to moderate post-traumatic stress 
disorder and a mood disorder secondary to medical condition.  
The examiner provided a global assessment of functioning of 
64.

An October 27, 1998, VA medical report shows that the veteran 
was fine as long as he was keeping to himself and busy.  He 
denied other neurovegetative symptoms.  He reported that 
crowds made him nervous.  He was living with his wife.  He 
denied any psychotic symptoms.  He denied suicidal and 
homicidal ideation.  Cognition was grossly intact.  The 
examiner diagnosed mild post-traumatic stress disorder and 
provided a global assessment of functioning of 70.

A January 21, 1999, VA post-traumatic stress disorder 
examination shows that the veteran indicated that after 
service he worked as a mechanic for about two years.  He 
worked in a coal mine for about three years.  He did 
construction work on and off until 1985.  The veteran was 
currently married for the fourth time and had been married 
for about two years.  He had a son who was twelve.  His 
parents were alive and he denied any major problems with 
them.  The veteran was able to dress and wash himself.  He 
tried to run around.  There were certain days when he did not 
want to get out or do anything.  The veteran said that he 
tried to avoid people.  He tried to do some carpentry work as 
a hobby.  He did not have too many social activities or 
interests.  The veteran said that he was very nervous and 
fidgety.  He could not sit still.  He had a bad temper.  He 
had to keep moving and could not be in any one place for any 
period of time.  He felt depressed, hopeless, and helpless.  
He also felt tired and run-down.  He had some difficulty in 
sleeping at night.  He said that it was uncomfortable for him 
to be around people.  He denied any intrusive thoughts, 
flashbacks, or nightmares about Vietnam.  He had occasional 
panic feelings with palpitations, smothering feelings, and 
hyperventilation.  He had no hallucinations or delusions.  He 
denied any suicidal or homicidal ideation or plan.  He was 
easily irritable and upset.

Objective examination found that the veteran was generally 
pleasant and cooperative.  He was tense, anxious, edgy, and 
somewhat depressed.  He was oriented to time, place, and 
person.  There was no evidence of any active hallucinations 
or delusions.  Attention and concentration were impaired.  
His memory and recall for recent events was slightly 
impaired.  Judgment was intact.  There was no evidence of any 
looseness of association, flight of ideas, or pressured 
speech.  There were no obsessive thoughts or compulsive 
actions.  He denied being actively suicidal or homicidal.  
The examiner diagnosed dysthymic disorder.  The examiner 
assigned a global assessment of functioning of 65.  The 
examiner found that the veteran had chronic moderate 
recurrent depression.

A February 24, 1999, VA medical report shows that that 
veteran said he was doing marginally fair.  He reported 
increased nightmares about war experiences.  He said that he 
got two to three hours of sleep.  Mental status examination 
found the veteran was sitting, calm, and cooperative.  He was 
fairly dressed and groomed.  His mood was euthymic.  He 
denied any active suicidal or homicidal ideation.  Cognition 
seemed grossly intact.  The examiner diagnosed post-traumatic 
stress disorder and adjustment disorder secondary to physical 
and situational factors and provided a global assessment of 
functioning on 60.

A June 24, 1999, VA medical report shows that the veteran had 
separated from his wife one month prior to that treatment.  
This had caused a lot of anxiety and nervousness for him.  He 
had been living by himself and not taking his medication.  He 
had started to drink alcohol every other day.  Mental status 
examination found his mood to be slightly dysphoric, with 
narrow range.  There was no thought disorder.  No delusions 
or hallucinations were elicited.  He denied any suicidal or 
homicidal ideation.  Cognition seemed to be grossly intact.  
The examiner diagnosed post-traumatic stress disorder and 
provided a global assessment of functioning of 55.

A July 28, 1999, VA post-traumatic stress disorder 
examination shows that the veteran left school in seventh 
grade at 16 years of age.  The veteran had been married four 
times.  His divorces resulted because of moodiness, 
volatility, and rage that he would express by beating on the 
walls of his home or attacking his car.  He had a fourteen 
year old son with whom he was quite involved.  Mental status 
examination showed that he was neat and casually dressed.  
His manner was pleasant and he was apparently relaxed.  He 
was verbally productive and relevant.  His communications 
were goal directed.  He was vague and concrete in his 
thinking.  His energy was reported by him as diminished.  He 
seemed to be reasonably energetic in the interview.  His 
affects were appropriate and were well modulated.  He 
reported that his sleep was disturbed and that he would 
usually wake after two or three hours of sleep.  He would get 
up and go back to bed and still wake early.  Pain was clearly 
a factor in the sleep disturbance.  He had dreams of Vietnam 
and of his own death.  The interview was negative for 
suicidal or homicidal ideation.  He drank for relief, usually 
two to three drinks per night and took a hot bath.  He 
described his memory as "too good in some ways," referring 
to his war memories.  He complained that he often forgot his 
own telephone number.  He frequently drove by his objective 
when he was on the road.  He was socially isolated.  He had 
no friends or buddies.  He was separated from his spouse.  He 
appeared to be living on the same property as she, but was 
living in a trailer.  He was able to remember six digits 
forward but only three reversed.  He could remember four 
words after three repetitions.  He demonstrated a good memory 
for these words after fifteen minutes.  He had no 
dysfluencies or dysphasias.  His visual memory was 
significantly impaired.  There were tendencies to 
confabulate.  His calculations were poor, perhaps reflecting 
his limited education.  The examiner noted a clinical 
impression that the veteran was found to be without 
delusional thinking and hallucinatory activity.  He was found 
to be prone to exaggeration.  His attention was intact.  His 
cognitive controls were poor.  His recent and remote verbal 
memories were adequate.  His visual memory was impaired.  His 
thematic memory may have been vulnerable to exaggeration.  He 
had some dissociative trends.  His sleep was disturbed.  His 
energy was poor.  He reported war dreams and dreams of death.  
He described himself as anergic and tired.  He was tense and 
argumentative.  He was not compliant with medication and 
continued to consume a moderate amount of alcohol on a daily 
basis.  The examiner diagnosed dysthymic disorder and chronic 
delayed post-traumatic stress disorder.  The examiner 
provided a global assessment of functioning of 60.

A September 22, 1999, VA medical report shows that the 
veteran was separated from his wife and lived by himself.  He 
spent time going around places and being by himself in the 
woods.  He took medication only as needed.  He had quit 
drinking entirely for four months.  Mental status examination 
found him fairly dressed and groomed.  He was sitting calm 
and cooperative.  Mood was euthymic with appropriate affect.  
He denied any suicidal or homicidal ideation.  The examiner 
diagnosed mild to moderate post-traumatic stress disorder 
with a global assessment of functioning of 60.

At a November 30, 1999, hearing, the veteran stated that he 
got mood swings.  At times, he didn't want to be around 
anybody.  He could hardly stand being with himself.  He could 
not stand a lot of loud noises or monitoring of his 
activities.  The veteran had been in a few fights, but had 
not been arrested.  It was "more or less family and 
friends" that he could be around.  He had flashbacks 
triggered by television or other things.  He had stopped 
school in seventh grade, but had acquired his diploma later.  
He still had relations with his wife every two to three 
months. 

A November 27, 2000, VA medical report shows that the veteran 
was doing fairly well.  He was separated from his wife and 
kept himself busy working around the house.  He denied any 
other problems.  Mental status examination found that his 
mood was euthymic with full-range affect.  There was no 
thought disorder.  There were no delusions or hallucinations.  
He denied suicidal or homicidal ideation.  Cognition was 
grossly intact.  The examiner diagnosed mild post-traumatic 
stress disorder and assigned a global assessment of 
functioning of 60 to 65.

A January 23, 2001, private medical report shows that the 
veteran was isolating himself from everyone including his 
family in a camper in the yard and had been living that way 
for the past seven years.  The veteran had extreme avoidance 
of any stimuli that reminded him of his traumatic 
experiences.  He also had extreme anxiety and depression that 
were continuous with delusions of persecution.  He isolated 
himself from his family by living in a camper behind his 
house due to his inability to have any type of normal 
relationship with family or anyone.  He had very poor impulse 
control which could lead to violence if provoked.  The 
veteran had extreme distrust of anyone in authority, 
especially anything associated with VA or the military.  He 
had lost interest in any outside or social activities and 
preferred to be by himself.  He became extremely 
uncomfortable when mentioning anything about his traumatic 
experiences.  He had very poor sleep and concentration.  The 
veteran's level of functioning was described as "very 
poor."  His social and occupational functioning were 
described as "almost nonexistent."  He was very resistant 
to change and therapy due to his severe mistrust and 
delusions of persecution, but the social worker had been able 
to build some rapport.  Due to the severity of his symptoms, 
his poor impulse control which could lead to violence, and 
his social isolation, the physician felt that the veteran was 
totally disabled and that therapy could only hope to keep his 
condition from deteriorating farther.  The social worker 
diagnosed chronic severe post-traumatic stress disorder with 
delusions and paranoia.  The social worker assigned a global 
assessment of functioning of 35 for the previous nine months.

A February 8, 2001, VA post-traumatic stress disorder 
examination shows that after service the veteran worked as a 
welder for about three or four months.  He worked as a coal 
miner for about two years, then in door manufacturing for 
about two years.  He was in construction from 1970 to 1985.  
The veteran was separated from his second wife and had a son 
who was 15 years old.  The veteran was able to dress, clean, 
and wash himself.  He did drive.  He tried to do some 
carpentry work, but said that his hands hurt and he could not 
do that much.  He went into the woods sometimes to target 
practice.  He mostly lead an isolated life.  He went to the 
Veterans Center about once per week.  He continued to have 
problems with being nervous, anxious, and edgy.  He got 
depressed.  He had some hopelessness and helplessness 
feelings.  He felt tired and run-down.  He indicated that he 
had difficulty being around people.  He felt under pressure 
and like he was going to blow up.  He did not like crowds.  
His sleep was restless.  His appetite was variable.  He 
dreamed about things that happened in Vietnam.  He was easily 
startled.  He could not stand anybody sneaking up on him from 
behind.  There were no memory blackouts, nightmares, or night 
sweats.  Sometimes he heard cracking and popping, but he did 
not have any active hallucinations.  He got irritable, upset, 
and angry and had been rather difficult to live with.

Objective examination found that the veteran was casually 
dressed.  He walked into the interview room unassisted and 
was generally pleasant and cooperative, with appropriate flow 
and content of conversation.  He was well oriented to time, 
place, and person.  There was no evidence of any active 
hallucinations or delusions.  Attention and concentration 
were impaired.  His memory and recall for certain events was 
intact.  Judgment was intact.  There was no evidence of any 
looseness of association, flight of ideas, or pressured 
speech.  There were no obsessive thoughts or compulsive 
actions.  He denied being actively suicidal or homicidal.  He 
was considered competent for VA purposes to handle his own 
affairs.  The examiner diagnosed post-traumatic stress 
disorder and noted that the veteran highest level of adaptive 
functioning appeared at that time to be 45 on the global 
assessment of functioning scale.  The examiner commented that 
the veteran had some problems with recurrent nightmares.  For 
the previous nine months, the veteran had been isolating 
himself and his social activity appeared to have decreased.  
Based upon that information, the examiner assigned the global 
assessment of functioning of 45.

A May 14, 2001, VA medical report shows that the veteran was 
doing fair.  He had not been able to sleep well.  He had 
recurrent nightmares and dreams about war experiences.  
Mental status examination found his mood to be euthymic with 
appropriate affect.  There was no evidence of delusions or 
hallucinations.  He denied suicidal or homicidal ideation.  
The examiner diagnosed post-traumatic stress disorder and 
assigned a global assessment of functioning of 60.

A November 30, 2001, VA medical report shows that the veteran 
had been having difficult times.  Recent news happenings had 
increased his nightmares about war experiences.  He hurt all 
over and did not sleep well.  He stayed depressed.  He did 
not socialize much.  Mental status examination found his mood 
slightly dysphoric.  There was a narrow range of affect.  No 
thought disorder, delusions, or hallucinations were noted.  
He denied suicidal or homicidal ideation.  The examiner 
diagnosed post-traumatic stress disorder and assigned a 
global assessment of functioning of 50 to 55.

The Board finds that the criteria for an original rating 
greater than 30 percent are not met pursuant to the criteria 
in effect prior to November 7, 1996.  The evidence does not 
tend to demonstrate that the veteran's ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired or that by reason of the 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  The evidence shows that 
the veteran tended to isolate himself.  However, he 
maintained contact with his son and was married to his second 
wife for 12 years prior to their separation.  While he was 
recently separated and lives alone, the evidence does not 
show a level of social impairment consistent with 
"considerable."  The veteran is able to socialize with the 
examiners at his examinations and a private social worker had 
formed a rapport with him.  He visited the Veterans Center 
weekly.  The veteran's post-traumatic stress disorder 
symptomatology did result in problems with authority, however 
he kept himself busy as a result of the disability.  Thus, it 
appears that the industrial impairment was less than that 
which is contemplated by the criteria for a 50 percent rating 
which envisions considerable industrial impairment.

Although a January 2001 private medical report found the 
veteran to be totally disabled due to his post-traumatic 
stress disorder, the Board finds that report, prepared in the 
course of seeking benefits, to be less credible than the 
large quantity of medical evidence from VA treating and 
examining physicians which reveals a less severe condition 
than that private medical report.  The VA evidence shows that 
the veteran suffered some brief exacerbations of his 
symptomatology, but that his level of impairment remained 
fairly consistent with the exception of those exacerbations.  
That evidence consistently demonstrates that the veteran does 
not have any thought disorder or suicidal or homicidal 
ideation.  His judgment remains intact.  His behavior is 
appropriate with few impulse control difficulties.  He tends 
to isolate himself and keep busy and suffers from sleep 
disturbance due to nightmares of war experience and some mild 
memory and concentration impairment.  The Board finds that 
level of symptomatology more nearly approximates the criteria 
for a 30 percent rating, when applying the rating criteria 
for mental disorders in effect prior to November 7, 1996.  
The evidence shows definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms have resulted in 
such reduction in initiative, flexibility, efficiency, and 
reliability as to produce definite industrial impairment.

When applying the criteria for the evaluation of mental 
disorders in effect subsequent to November 7, 1996, the Board 
finds that the criteria for a 50 percent rating are not met.  
The evidence does not show circumstantial, circumlocutory, or 
stereotyped speech or panic attacks.  The evidence does not 
show difficulty in understanding complex commands.  The 
evidence shows that the veteran's judgment was intact.  The 
evidence does not show any impairment of abstract thinking.  
While the evidence has occasionally shown changes of affect, 
the affect has most usually been consistent with mood.  The 
evidence does demonstrate impairment of memory and recall for 
certain events and of visual memory.  However, the Board 
finds that this does not constitute retention of only highly 
learned material or forgetting to do tasks, but is less 
severe than the short- and long-term memory impairment 
envisioned by the criteria for a 50 percent rating.  The 
evidence shows a disturbance of mood in that the veteran has 
been depressed.  However, he has been motivated and has 
sought to keep himself busy.  Therefore, the Board finds that 
the evidence does not show disturbance of motivation.  The 
evidence does show some difficulty in establishing and 
maintaining effective work and social relationships.  
However, the veteran is retired on disability due to medical 
conditions and thus does not form work relationships as he 
does not work.  He has had some difficulty with his social 
relationships, tending to isolate himself and having family 
relationship difficulties.  However, that impairment alone 
does not warrant a finding that he meets the criteria for a 
50 percent rating when his overall symptomatology is more 
consistent with the criteria for the lower rating.  The 
evidence shows occupational and social impairment, however 
the overall reduction in reliability and productivity caused 
by the veteran's symptomatology is less than that envisioned 
by the criteria for a 50 percent rating.

The Board finds that pursuant to the criteria for the 
evaluation of mental disorders subsequent to November 7, 
1996, the veteran's symptomatology most nearly approximates 
the criteria for a rating of 30 percent.  The Board finds 
that the evidence shows occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  The veteran's symptomatology is 
almost identical to the list of symptoms found in the 
criteria for a 30 percent rating, with the exception that the 
evidence does not show panic attacks.

Accordingly, the Board finds that the criteria for an 
original rating greater than 30 percent for post-traumatic 
stress disorder are not met.  The preponderance of the 
evidence is against the veteran's claim for an original 
rating greater than 30 percent for post-traumatic stress 
disorder and that claim is denied.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411; 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


IV.  Entitlement to an effective date earlier than September 
20, 1995, for the assignment of a 10 percent disability 
rating for neurological residuals of a fracture of the right 
wrist.

The veteran contends that an effective date earlier than 
September 20, 1995, is warranted for the assignment of a 10 
percent rating for a right wrist disability.  After a review 
of the record, the Board finds that the veteran's contentions 
are not supported by the evidence, and his claim is denied.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  For increases in disability compensation, the 
effective date shall be the date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise the effective date shall be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

The veteran established service connection for neurological 
disability, residual of a fracture of the distal radius of 
the wrist by means of an April 1969 rating decision, which 
assigned a noncompensable disability rating.  An August 1969 
rating decision granted an increased rating of 10 percent for 
the veteran's right wrist disability.  A December 1969 rating 
decision continued the 10 percent rating.  An August 1972 
rating decision continued the 10 percent rating.  A January 
1975 rating decision reduced the veteran's rating to 
noncompensable, effective April 1, 1975.  A November 1988 
rating decision continued the noncompensable evaluation.  A 
March 1989 Hearing Officer's Decision continued the 
noncompensable evaluation.  A January 1990 Board decision 
found that a compensable rating for the veteran's right wrist 
disability was not warranted.  A March 1996 rating decision 
continued the noncompensable evaluation.  An April 1997 
rating decision continued the noncompensable evaluation.  An 
October 1997 rating decision granted an increased rating of 
10 percent for the veteran's right wrist disability and 
assigned an effective date of September 20, 1995, for that 
increase.  The effective date is the subject of this appeal.

The veteran's right wrist disability is evaluated pursuant to 
the criteria found in Diagnostic Code 8716 of the Schedule 
which provides the criteria for the evaluation of neuralgia 
of the ulnar nerve.  Under those criteria, a rating of 10 
percent is warranted where the evidence shows mild incomplete 
paralysis of the ulnar nerve.  38 C.F.R. § 4.124a.

The October 1997 rating decision which granted the increased 
rating of 10 percent based that grant upon the findings at 
the March 28, 1997, VA examination.  That rating decision 
assigned an effective date of September 20, 1995, for the 
grant of the increased rating as that date was the date of 
the veteran's claim for increase.  The Board has examined the 
evidence prior to September 20, 1995, and does not find any 
evidence of any disabling residuals prior to September 20, 
1995, and subsequent to the January 25, 1990, Board decision 
that continued a noncompensable rating for the right wrist 
disability.  That Board decision is final.  38 U.S.C.A. 
§ 7105.  There is no evidence not considered at that Board 
decision, dated prior to September 20, 1995, that 
demonstrates disabling residuals of the veteran's right wrist 
disability.

Therefore, the Board finds that the evidence prior to 
September 20, 1995, does not demonstrate any factually 
ascertainable increase in disability in the veteran's right 
wrist disorder to a compensable level of disability.  Mild 
incomplete paralysis of the right ulnar nerve is not shown by 
the evidence prior to September 20, 1995, and subsequent to 
the January 25, 1990, Board decision, or in any evidence 
dated prior to September 20, 1995, and not considered at the 
January 25, 1990, Board decision.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than September 20, 
1995, for the assignment of a 10 percent disability rating 
for neurological residuals of a fracture of the right wrist 
are not met.  The preponderance of the evidence is against 
the veteran's claim for an earlier effective date and that 
claim is denied.  38 U.S.C.A. § 5110 (1991); 38 C.F.R. 
§ 3.102, 3.400.



ORDER

Entitlement to service connection for a lung disorder, 
claimed as the result of exposure to Agent Orange, is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a skin 
disorder, claimed as the result of exposure to Agent Orange, 
and the benefits sought on appeal with regard to that claim 
remain denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a stomach 
disorder, to include stomach ulcers, and the benefit sought 
on appeal with regard to that claim remain denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder and the benefits sought on appeal with regard to 
that claim remain denied.

Entitlement to an original rating greater than 30 percent for 
post-traumatic stress disorder is denied.

Entitlement to an effective date earlier than September 20, 
1995, for the assignment of a 10 percent disability rating 
for neurological residuals of a fracture of the right wrist 
is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

